Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In order to ensure clarity of the record, the Examiner has included a copy of the Examiner’s
Amendment and Reasons for Allowance from the Notice of Allowance dated 4/22/2022. The content
below has not been changed from the Notice of Allowance dated 4/22/2022.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Yong S. Choi (Reg. No. 43,324) on 3/31/2022.

Amendments to the Claims
The application’s claims filed 3/8/22 as a preliminary amendment has been amended as follows: 
30. (Amended) A transmission method of data for an image, the method comprising:
obtaining encoded information for the image, wherein the encoded information includes encoded residual information, wherein the encoded residual information is generated by performing steps of generating chroma format indicator information representing a chroma format, deriving a chroma array type based on the chroma format indicator information, deriving prediction samples for a current block based on the derived chroma array type, deriving residual samples for the current block based on the prediction samples, and encoding residual information including information related to the residual samples,
transmitting the data comprising the encoded information,
wherein a value of the chroma array type is equal to a value of the chroma format indicator information,
wherein based on the value of the chroma array type being not equal to 0 and a tree type for the current block being a single tree or a dual tree chroma, intra chroma prediction mode information for the current block is further encoded to generate encoded intra prediction mode information, wherein the encoded intra prediction mode information is further included in the encoded information,
wherein the intra chroma prediction mode information represents an intra chroma prediction mode used for deriving the prediction samples for the current block, and
wherein based on the value of the chroma array type being not equal to 0, a dual tree intra flag related to whether each coding tree unit (CTU) is split into coding units (CUs) of a predefined area using implicit quadtree split is further encoded.




Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
	The prior art of record does not disclose the chroma array type limitations of the independent claims in conjunction with the remaining claim limitations. These limitations are described in paragraphs [139]-[141] of the Applicant’s Specification as filed. 
Dependent claims 17-18, 20-22, 24-25 and 27-29 are also allowed as a result of being dependent on claims 16 and 23, respectively.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW KWAN whose telephone number is (571)270-7073. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571)272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW K KWAN/Primary Examiner, Art Unit 2482